---------------------------------------------------------------------------------- internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable index uil no case-mis no number release date director field operations lmsb ctm tam-140474-05 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ------------------------------------ ----------------------- -------------------------------- ---------------- ------- --------------- taxpayer ------------------------------------ facility date year ----------------------------------------------------------------- ------------------- ------- issue s whether certain assets at taxpayer’s facility were properly classified under revproc_87_56 1987_1_cb_674 as assets in asset class petroleum refining or asset cla sec_28 manufacture of chemicals and allied product manufacture of chemicals conclusion s the process units at issue were properly included in asset class for purposes of tax depreciation because all the units were integral parts of a highly integrated refinery tam-140474-05 facts taxpayer owns and operates refineries in the united_states producing gasoline diesel_fuel distillates jet fuel asphalt and other petroleum based products taxpayer owns and operates the facility which processes crude oils and produces a high percentage of light products the main products were motor gasoline jet fuel and diesel_fuel byproducts include liquidified petroleum gas lpg carbon black oil coke bunker fuel and sulfur the facility was dedicated in date and acquired by taxpayer in year the facts below describe taxpayer’s operation of the facility a petroleum refinery in year in simplified terms a refinery separates crude_oil into fractions by distillation separation of the fractions based on a boiling point range processes the fractions by physical and chemical operations separates the products of the operations usually by distillation and further process the product streams a separated product stream may be recycled to the process that produced it fed to a process further back in the production chain fed to a new process be a blending stock used in producing various products of the refinery for example various grades of gasoline or be a final product for example lpg the properties of the crude_oil fed to a refinery and the desired product mix from the refinery determine how much of particular feed stream is fed to a particular operation its operating condition and how the products of the operation were separated and further processed the facility’s operating units include crude distillation vacuum distillation fluid catalytic cracking hydrocracking catalytic reforming and coking the facility was subject_to federal state and local air quality regulations and its motor gasoline meets fuel specifications for a number of factors including the blending of oxygenated compounds to lower carbon monoxide emissions from vehicle exhausts during the year at issue mtbe methyl tertiary butyl ether was produced and blended into the gasoline to meet the required oxygen content for the year of acquisition taxpayer has reclassified the following operating units from asset class petroleum refining as delineated in rev_proc to asset cla sec_28 manufacture of chemicals collectively these units are referred to as the units unit unit feed and source refinery fuel gas propane butane and purchased natural_gas h2s sour gas sour water from distillation coker hydrocracker and catalytic cracker units unit products use of product at hydrogen sulfur water facility hydrocracker hydrofiner reformulation and alkylation units water recycling waste water treatment sulfur sale to outside parties hydrogen unit sulfur recovery sulfur gas treating amine recovery and sour water stripper units tam-140474-05 mtbe unit dimersol unit high- octane isobutylene from alkylation unit purchased methanol propylene from fluid catalytic cracker and coker units catalytic reformer unit heavy hydrocrate from hydrocracker heavy virgin naphtha from hydrofiner naptha pre-treater unit raw naphtha from alkylation unit benzene saturation unit distillation unit olefins from fluid catalytic cracker and coker units raffinate from mtbe unit hydrogen from hydrogen unit intermediate gasoline blending components mtbe raffinate gasoline blending alkylation unit dimate lpg reformate hydrogen gasoline blending lpg hydrofiner and fractionation units gasoline blending hydrogen hydrogen unit treated naptha alkylates gasoline blending catalytic reformer unit gasoline blending mtbe unit cyclohexane gasoline blending further processing within facility except for elemental sulfur all of products of the units that taxpayer has reclassified as assets used in manufacture of chemicals were used within the refinery in production of the blend stocks or intermediate products that were further processed within the refinery to produce motor fuel gasoline jet plane fuel diesel_fuel and liquefied petroleum gas lpg management operation and maintenance of the units was not separate from the rest of the refinery taxpayer does not market the products of these units except for sulfur but further processes the products or uses the products as blend stock for producing motor fuel taxpayer has not shown that it treats the units as chemical manufacturing instead of petroleum refining for any other regulatory or industry purpose the hydrogen unit this unit processes various gas streams produced by various units to increase the purity of the hydrogen and convert hydrocarbons within the gas stream into carbon oxides and additional hydrogen the purity of the hydrogen must be increased to satisfy the operating requirements of the units in which the hydrogen was used because insufficient hydrogen for refinery needs can be produced from refinery gas streams taxpayer purchases natural_gas for the unit to convert into additional hydrogen more than half of the hydrogen produced was attributable to hydrogen and hydrocarbons contained in the internally generated gas streams nine different process units at facility require hydrogen feeds hydrocracker cat feed hydrofiner jet fuel hydrofiner diesel hydrofiner virgin naphtha hydrofiner heavy cat naphtha hydrofiner alkylation hydrogenerator mogas reformulation unit and the hydrogen plant’s own hydrotreater supplemental hydrogen was needed to meet the demands of the tam-140474-05 processes used in a modern refinery a primary use of hydrogen was in a step in removal of sulfur sulfur poisons the catalysts used in various refinery steps and must be strictly limited in refinery effluents hydrogen aids the breaking of large hydrocarbon molecules into desirable smaller molecules that make up gasoline and other fuel products all of the hydrogen produced at facility was used internally to supply its processes the sulfur unit there are four parts of the sulfur recovery processes at taxpayer’s refinery sulfur gas treating unit amine recovery unit sour water stripper and sulfur recovery unit taxpayer’s refinery processes high sulfur crude_oil sulfur must be removed as part of the refining process to produce clean burning gasoline and to prevent the sulfur compounds from deactivating the catalysts used in many of the refinery processes for example catalytic cracking and reforming sulfur gas treating unit high and low pressure gas streams produced in numerous refinery units were processed through high pressure and low pressure scrubbers in which hydrogen sulfide was absorbed into an amine solution the scrubbed high pressure gas was compressed and was fed to the hydrogen unit the scrubbed low pressure gas was burned for process heat amine recovery unit the amine solution containing the absorbed hydrogen sulfide was regenerated by heating to release the hydrogen sulfide in the amine recovery unit the hydrogen sulfide gas was fed to the sulfur recovery unit the regenerated amine solution was pumped back to the scrubbers to absorb more hydrogen sulfide the processes of absorption and regeneration run continuously to remove hydrogen sulfide from a continuous flow of the high and low pressure gas streams sour water stripper unit in various refinery processes a water stream absorbs hydrogen sulfide in the sour water stripper unit the hydrogen sulfide was stripped from the water by heat the released hydrogen sulfide was fed to the sulfur recovery unit sulfur recovery unit in the sulfur recovery unit part of the hydrogen sulfide was burned to produce sulfur dioxide the sulfur dioxide reacts with remaining hydrogen sulfide to produce elemental sulfur and water the elemental sulfur was sold by the taxpayer the mtbe unit taxpayer produced mtbe1 as an additive to gasoline primarily to increase the amount of oxygenates chemically combined oxygen in the gasoline mtbe was produced in the mtbe unit from purchased methanol and a stream containing a mixture of compounds with four carbon atoms a mixed c4 stream the mixed c4 stream was produced in a preliminary hydrogenation step in the alkylation unit the isobutylene in the mixed c4 stream selectively reacts with the methanol to produce mtbe the mtbe was separated from the remaining mixed c4 compounds which were then returned for processing in the alkylation unit all the mtbe produced by taxpayer in this refinery was added to its gasoline product many large refinerie sec_1 in the year at issue mtbe was produced and used as a gasoline additive but because of regulatory changes it is no longer produced tam-140474-05 manufacture their own supplies of mbte or alternative ethers smaller refineries usually purchase their supplies from chemical manufacturers or the larger refineries naphtha pre-treater unit the naphtha pre-treater adds hydrogen to a low boiling point stream taken from the first distillation of the crude_oil the hydrogen converts sulfur compounds in the naphtha feed stream into hydrogen sulfide a compound of sulfur that can be separated from the naphtha stream the hydrogen sulfide was removed either through the sour water system or in fuel gas stream the naphtha stream was distilled to separate out propane and butane and to separate the naphtha into a light virgin naphtha which can be used as a blending stock and heavy virgin naphtha which was the primary feed to the catalytic reforming unit catalytic reforming unit the catalytic reformer produces high octane aromatic hydrocarbons called reformate which was suitable for blending into finished gasoline the feed to the catalytic reformer was both the heavy virgin naphtha produced in the naphtha pre-treater and the heavy hydrocrackate produced from various cracking process that were applied to streams removed from the first distillation of the crude_oil catalytic reforming differs from catalytic cracking in that catalytic cracking breaks molecules into a range of smaller molecules while catalytic reforming reforms molecules into components with desirable characteristics primarily this was accomplished by removing hydrogen from various components that were fed to unit in order to produce aromatic feedstock hydrogen produced by the unit was either recycled in the process or sent to the hydrogen unit the reformate may be used for gasoline blending or processed in the benzene saturation unit all reformate and hydrogen was consumed internally in the operation of the refinery benzene saturation unit the benzene saturation unit was a component of the motor gasoline reformulation unit that corrects certain properties of the product streams that were to be used to produce motor gasoline approximately of the products destined for use in motor gasoline were processed through the motor gasoline reformulation unit the benzene concentration of the streams fed to this unit must be reduced to meet motor gasoline standards the first step in the motor gas reformulation unit was distillation of the feed streams to increase the concentration of benzene in the portion of the stream that will be fed to the benzene saturation unit next the concentrated benzene stream was treated with hydrogen to convert saturate the benzene into cyclohexane fuel gas was stripped from cyclohexane product stream the product stream was used for blending motor gasoline no benzene or cyclohexane products produced at the facility was sold to third parties alkylation unit in the alkylation unit low-molecular weight compounds were combined to form higher molecular weight alkylates alkylates have desirable characteristics as a gasoline blending stock because alkylates have a low sulfur content burn cleanly and increase the octane of product into which they were blended the major feed stream to the alkylation unit were the butanes c4 that were separated out of the product of the tam-140474-05 naphtha pre-treater butanes separated from the products of the catalytic reformer and of the hydrocracker were additional sources within the refinery for butanes fed to the alkylation unit the initial step in the alkylation unit was the addition of hydrogen to compounds in the feed streams the product of this hydrogenation was distilled to produce a stream of mixed butylenes compounds that were fed to the mtbe unit discussed above the isobutylene in the mixed butylenes stream was selectively reacted in the mtbe unit after the mtbe was separated from the reaction mixture the remaining butylenes were returned to the alkylation unit for the production of alkylates all of the alkylates produced was blended into the fuels sold by the refinery the dimersol unit the dimersol unit processes propylene from other units in the refinery by reacting the propylene with itself to produce a high-octane dimate and propane all of the dimate produced by the facility was used as a gasoline blending component at the refinery the propane produced was purified within the refinery and sold law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 the classification of depreciable_property subject_to sec_168 is determined under sec_168 by reference to class_life or by statute the applicable_recovery_period for purposes of either sec_168 or sec_168 is determined by reference to class_life sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector under that section former sec_167 provided that the asset classes shall be by industry or other groups former sec_167 was added by sec_109 of the revenue act of and was effective for property placed_in_service after date in date the adr regulations were issued by treasury treasury issued announcement 1971_2_cb_503 to explain the adr regulations the announcement provided in part at page sec_507 sec_514 as follows the action rev_proc c b represented a fundamental change in concept because it permitted depreciation_deductions based on useful lives determined by reference to industry-wide experience but substantially shortened from the experience shown by most of the taxpayers within an industry it treated assets as a class rather than as individual assets--as a stock of capital even though assets within a class were heterogeneous with respect to ages useful lives and physical characteristics assets within the class would have individual lives far tam-140474-05 longer and far shorter than the guideline_class for example the category office furniture and equipment which includes items as diverse as desks and chairs and electronic computer was established and given a single guideline_life of years similarly broad industrial categories were given a single guideline_life for example all manufacturing assets used in the chemical and allied products industry were given a guideline_life of years all assets used in air transport regardless of their nature were grouped in a single class for which a guideline_life of six years was established emphasis added adr gears the annual depreciation allowance and the repair_allowance to industry average lives and experience taxpayers in a particular industry competing in free markets will tend to move toward similar production processes will tend to use similar equipment and will tend to retire equipment on similar schedules thus adr represents the treasury department’s conclusion that a reasonable allowance for depreciation including a reasonable allowance for obsolescence need not necessarily be based on the taxpayer’s individualized experience but may be based on industry-wide experience the past experience of the particular taxpayer is not a better guide to the future period than the experience in the taxpayer’s industry as a whole the revenue act revenue act was enacted in date both the house and senate reports on the revenue act of referred to the then recently issued adr regulations although the revenue act changed some aspects of the adr regulations for example the three-quarter year convention was removed the senate and house reports adopted the adr asset classification methodology which was named the class_life system the discussion of the class_life system was as follows your committee is also concerned with the fact that at the present time there are in effect systems for determining the useful_life of property for depreciation purposes the adr system the guideline lives and the actual life of property to the taxpayer as determined on the basis of his own facts and circumstances it appears to your committee that a desirable simplification of the depreciation rules would be achieved if the adr system and the guideline lives were combined accordingly your committee's bill provides for a class_life depreciation system which is to replace both adr and the guideline lives for property placed_in_service after in general under the class_life system the treasury_department is given authority to prescribe class lives based on anticipated industry norms or norms based on other classes and to permit taxpayers to elect the application of the system tam-140474-05 prior actions -- before business firms depreciated their property in terms of useful lives that were established for several classifications of assets so-called bulletin 'f' lives the guidelines lives for depreciable assets that were put into effect in consolidated assets into about broad asset classes and also shortened the prescribed lives by up to or percent the guidelines also established the use of industry classifications as distinct from classifying assets by types of assets provision for class lives -- the bill provides a unified system of class lives which may be elected by taxpayers for assets placed_in_service after a taxpayer which elects to determine the useful_life of assets it acquires during a taxable_year under this class_life system must use the system for all assets acquired during the year which fall within any class for which the treasury has established a class_life the treasury may permit taxpayers to use a useful_life for one or more classes of property which varies from the class_life by up to percent in determining the limitation of this variance lives may be rounded to the nearest half year in prescribing the lives of property within a specified class the treasury is to determine a life which reasonably reflects the anticipated useful_life of the class of property in question to the industry in the case of an industry or sub-industry classification or other group in the case of an asset or other type of classification initially it is intended that the new class lives will be the same as those prescribed by the guideline lives as the treasury_department collects and analyzes data regarding the useful_life of property to taxpayers it may adjust the class_life it has prescribed in order to reflect in general the lives used by taxpayers in the 30th percentile as previously indicated this was in general the basis on which the guideline lives were established under the class_life system the treasury also may redefine or subdivide the classes of property both in order to provide a more reasonable classification for depreciation purposes and also as is required for the effective functioning of the new system for example a separate class could be established for used_property and for foreign_property s rep no 92st cong 1st sess c b big_number in response to the revenue act of and this legislative_history sec_167 a - b ii of the regulations provides that the asset classes are established in revproc_72_10 or its successors sec_167 a -11 b iii b sets out the asset classification by placing assets in groups by primary activity of use property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to its primary use even though the activity in which such property is primarily used is insubstantial in relation to all the activities of the taxpayer however for an activity to be classified as a separate activity the activity must be substantial significant and separate not merely part of the activity in question the current successor to revproc_72_10 is revproc_87_56 this revenue_procedure sets forth the class lives of property that are necessary to compute the depreciation tam-140474-05 allowances under sec_168 revproc_87_56 establishes two categories of depreciable assets asset classes dollar_figure through which consist of specific assets used in all business activities asset categories and asset classes through which consist of assets used in specific business activities activity categories based on broadly defined industry classifications the activity categories correspond to the industry classification described in the legislative_history of sec_167 revrul_2003_81 2003_2_cb_126 in a discussion of classes of property under revproc_87_56 provides that asset classes through consist of assets used in specific business activities based on broadly defined industry classifications revrul_2003_81 explains that all assets used in a particular industry classification regardless of their nature continue to be grouped into a single class except for assets in classes dollar_figure through 4--the asset based classes or activities which are not relevant here although revproc_72_10 specifically revoked revproc_62_28 because revproc_62_28 the original adr regulations and the legislative_history of sec_167 in the revenue act of all provide for use of the same approach for determining asset classes the discussions of the meaning of a particular asset class under rev_proc is helpful in understanding the asset classes supplement of revproc_62_21 which contains annotations to the class descriptions in revproc_62_21 adds that the chemicals and allied products group includes petrochemical processing beyond that which is ordinarily is a part of petroleum refining and that the petroleum refining class excludes petrochemical processing the manufacture chemical and allied product_class description continued to provide that it included petrochemical processing beyond that which is ordinarily part of refining until the asset class was revised in revproc_79_35 1979_2_cb_498 no explanation was given for any of the revision in the asset class description for the years and assets in issue revproc_87_56 provides the following description of depreciable assets used in the following activities ’ asset class petroleum refining includes assets used for the distillation fractionation and catalytic cracking of crude petroleum into gasoline and its other components the class_life is years and the gds recovery_period is years asset cla sec_28 manufacture of chemicals and allied products includes assets used to manufacture basic organic and inorganic chemicals chemical products to be used in further manufacture such as synthetic fibers and plastics materials and finished chemical products includes assets used to further process man-made fibers to manufacture plastic film and to manufacture nonwoven fabrics when such assets are located in the same plant in an integrated operation with chemical products producing assets also includes assets used to manufacture photographic supplies such as film photographic paper sensitized photographic paper and developing chemicals includes all tam-140474-05 land improvements associated with plant site or production processes such as effluent ponds and canals provided such land improvements are depreciable but does not include building and structural_components as defined in sec_1_48-1 of the regulations does not include assets used in the manufacture of finished rubber and plastic products or in the production of natural_gas products butane propane and by-products of natural_gas production plants the class_life is years and the gds recovery_period i sec_5 years revrul_77_63 1977_1_cb_60 discusses whether the production of alumina by chemical processes precluded classification of the assets used to produce the alumina in asset cla sec_33 2--manufacture of primary nonferrous metals the chemical processes were part of the taxpayer’s overall process of producing semifinished and finished aluminum products from bauxite ore that the taxpayer mined asset cla sec_33 included assets used in the smelting refining and electrolysis of nonferrous metals from ore the revenue_ruling concluded that the chemical processes used to produce the alumina were an integral part of refining of the nonferrous metal however the revenue_ruling also provided that assets used to process the alumina for use in activities other than those required to produce the basic metal should be classified in those other asset classes taxpayer argues that asset class is limited just to those assets that were used for the named processes of distillation fractionation and catalytic cracking taxpayer analyzed certain identified units to determine the functional use of the units based upon the activity description taxpayer believes the identified processing units were not used functionally in the refining activity rather they were used in the activity of manufacture of chemicals thus taxpayer believes the units were properly categorized in the asset cla sec_28 because the units do not perform a process specifically listed in asset class taxpayer point to the recent appellate decisions in 354_f3d_786 8th cir saginaw bay pipeline co 330_f3d_600 6th cir and 172_f3d_1255 10th cir which discuss the primary use standard of sec_1_167_a_-11 specifically taxpayer cites these cases for a practical use-driven functional standard for assigning asset classification thus the taxpayer argues that it is the actual purpose and function of an asset that determines its asset class rather the terminology used to describe an asset by its owners or others taxpayer asserts that all of the units at issue involve chemical processes that create chemicals some of which were the same chemical or mixtures of chemicals that were sold by other refiners to third parties in addition taxpayer points out that the processes at facility were identical or closely related to processes performed at petrochemical plants petroleum refining begins with the distillation or fractionation of crude_oil into separate hydrocarbon fractions with different boiling points to produce motor fuels and other tam-140474-05 petroleum products the hydrocarbon fractions are converted by thermal and catalytic cracking reforming and other processes the product streams from these processes are separated by distillation and additional processes were applied treatment processes such as extraction hydrotreating and sweetening are applied to remove or alter undesirable constituents to improve product quality integrated refineries incorporate fractionation conversion treatment and blending operations at some sites a refinery’s petroleum products may be further processed by activities that are within asset cla sec_28 the manufacture of chemicals the description of asset class is not limited to the three named processes distillation fractionation and catalytic cracking those processes are illustrative of processes used in and necessary for the operation of a modern integrated refinery taxpayer’s reading of the asset class description fails to take in to account that the asset class description is illustrative not an exclusive listing further the taxpayer does not appear to recognize that the thrust of the class description is to include assets used in the manufacture of gasoline and products of crude_oil finally the taxpayer does not point to in the manufacture of chemicals asset class description specifically named processes that the units performed this is because the manufacture of chemicals asset class description does not use terms similar to distillation fractionation and catalytic cracking but describes the asset class in terms of the products produced such as basic organic and inorganic chemicals plastics and synthetic fibers the units were not used in the manufacture of chemicals activity merely because the units produced chemicals revrul_77_63 shows that producing alumina by a chemical reaction as a step in the non-ferrous metal refining is not an a chemical manufacturing activity here the production of intermediate products that were further processed into motor fuels and other products of petroleum is likewise not the manufacture of chemicals extension of the argument that mere production of chemicals removes a processing step from the petroleum refining activity into the manufacture of chemicals activity would remove all refinery processing from the petroleum refining activity because gasoline and all of the intermediate products of a refinery technically are chemicals or mixtures of chemicals most if not all of the processes used in the manufacture of chemicals are also used in the petroleum refining activity in both chemicals are broken into various smaller compounds by chemical reaction and then additional chemical reactions either beak the resulting compounds into smaller components or reform the compounds into different chemicals an essential step in both activities is the separation of a desirable compounds from other compounds by fractionation or distillation the distinction between manufacture of chemicals and petroleum refining activities is determined by the products of the activity the products of manufacture of chemicals activity include basis organic and inorganic chemicals chemical products to be used in further manufacture such as synthetic fibers and plastic materials finished chemical products and photographic supplies the products of the petroleum refining activity which are described as gasoline and other components of crude petroleum are either mixtures of tam-140474-05 chemical compounds such as gasoline and other fuels or the first marketable purified product produced from the crude petroleum provided that product is not used to produce fuels and other products of crude petroleum that are normally produced by refineries such as lpg petroleum coke and lubricants the first marketable purified product of the petroleum refining activity that is further manufactured in the chemical industry is referred to as a petrochemical feedstock the products of the manufacture of chemicals activity include purified chemical products produced from petrochemicals in terms of the functional use of any one of the units the product s of the unit and the use of the product s determine whether the asset is used in petroleum refining activity or manufacture of chemical activity applying this use-driven functional standard the units were dedicated to producing gasoline and other petroleum products and were an integral part of this function at facility taxpayer was engaged in only this industrial activity thus its primary and only use was the production of gasoline and other petroleum products in the three pipeline cases the pipe systems although owned by a pipeline transportation companies were found by the appeals courts to be used as gathering lines by the producers here the units were used in the processing of intermediate refinery streams or in the case of sulfur removal units the removal and processing of sulfur from the refinery feed and intermediate streams the sulfur must be removed to produce marketable gasoline and other products of petroleum the removal of sulfur was not completed until the various sulfur compounds have been converted into a form in which taxpayer can dispose_of it as discussed above the asset classes of revproc_87_56 describe assets used in broad industrial activity groups the units function as integral parts of the activity of refining of crude petroleum into gasoline and other products of petroleum although many of the processing steps in taxpayer’s refinery were similar or identical to the processing steps that take place in the manufacture of chemicals at the taxpayer’s refinery the primary purpose of those processing steps was the production of gasoline and other products of crude petroleum three of the units are discussed separately below to address particular arguments for inclusion of the units in the manufacture of chemicals activity the hydrogen unit the various sulfur recovery and treating units and the mtbe unit the hydrogen unit the taxpayer uses hydrogen in various process within the facility to produce marketable gasoline some of this hydrogen was produced as a by-product of refinery processes however additional hydrogen was required taxpayer produces this hydrogen in the hydrogen unit by converting hydrocarbons produced in the refinery and purchased natural_gas into additional hydrogen in addition a significant purpose of the unit was to increase the purity of the hydrogen contained in the internally generated gas streams so the hydrogen can be used as part of the refining process property is included in the asset_guideline_class for the activity in which the property is tam-140474-05 primarily used even though that activity is insubstantial in relation to taxpayer’s other activities the question raised is whether the hydrogen unit which standing alone is insubstantial in relation to taxpayer’s petroleum refining activity is primarily used in a manufacture of chemicals activity that is separate from taxpayer’s petroleum refining activity sec_167 a -11 e of the regulations provides that in the case of leased property generally the asset_guideline_class is determined as if the property were owned by the lessee these provisions recognize that a taxpayer may have more than one activity and provide for classification of a taxpayer’s property in the activity in which the property is primarily used the primary activity provision addresses two situations first the instance of a single item of property being used by a taxpayer in two separate activities for example a forklift being used of the time in a petroleum refining activity and of the time in a manufacture of chemicals activity would be depreciated as an asset used in the petroleum refining activity second the provision addresses the issue of a taxpayer that has a primary activity but is using an asset or a group_of_assets in a second activity that may be insubstantial in relation to the primary activity the manufacture of chemicals activity description specifically provides that certain activities in the same plant in an integrated operation with the production of the chemical will be included in the chemical manufacturing activity for example assets used to further process man-made fibers when such assets are located in the same plant and used in an integrated operation with the chemical products producing assets asset class dollar_figure manufacture of motor vehicles provides detailed rules for determining whether activities are included in that class as incidental to the manufacturing of automobiles the hydrogen units produce hydrogen that was required to remove sulfur compounds contained in crude petroleum and to reduce the benzene content of its motor fuels sulfur must be removed to meet air and water pollution requirement to avoid poisoning of catalyst used in refining and to met sulfur requirements for the motor fuel products taxpayer purchases natural_gas to produce some of the hydrogen produced in the hydrogen unit although the chemical reaction that reforms the purchased methane into hydrogen was the same reaction that was used in chemical plants to produce hydrogen the hydrogen unit converts hydrocarbons produced from other refinery units into hydrogen and purifies hydrogen produced in other refinery units more than half of the hydrogen produced in the hydrogen unit was produced from feed streams that originate from other units within the refinery the hydrogen unit was not a separate manufacture of chemicals activity because the primary activity of the unit was to process streams produced within the refinery to produce hydrogen necessary for the refining of crude petroleum the sulfur recovery and treating units sulfur removal was an integral part of refining of crude_oil because the sulfur must be removed to produce a clean-burning gasoline and to meet pollution control requirement for gas and water effluents from the refinery several processes within a refinery crude distillation thermal cracking catalytic cracking naptha reforming and hydrodesulfurizing processes liberate sulfur in the form tam-140474-05 of h2s gas from crude_oil components removal of sulfur from crude_oil components is necessary to avoid catalytic poisoning and to comply the mandated low sulfur specifications for gasoline and other fuel products the reduction of sulfur from both refinery environmental emissions and from gasoline diesel distillate oils and fuel oil products is legally mandated and must be done in order to continue refining of crude_oil in the sulfur removal process hydrogen sulfide is absorbed into an amine solution from refinery gas streams then the amine solution is regenerated by causing a relatively pure hydrogen sulfide gas stream to be released from the solution hydrogen sulfide is an extremely poisonous gas taxpayer must convert hydrogen sulfide gas into elemental sulfur to transform it into a stable form in which the sulfur can be stored and sold producing the elemental sulfur from the hydrogen sulfide gas in the sulfur recovery unit is the necessary final step of the sulfur removal process thus the various steps in the sulfur recovery and treating units were primarily carried on to produce gasoline and other products of crude petroleum in a refinery that complies with regulatory limits on the sulfur content of its effluents the mtbe unit taxpayer produced and used mtbe as an additive to gasoline to increase the amount of oxygenates chemically combined oxygen in the gasoline mtbe was produced in the mtbe unit from the chemical reaction between isobutylene and purchased methanol the source of the isobutylene was a stream of mixed c4 produced in the hydrogenation system of the alkylation unit all the mtbe produced by taxpayer in this refinery was added to the gasoline product from this refinery the issue is whether the taxpayer’s assets used in the production of mtbe was primarily used in the manufacture of chemicals activity although insubstantial relative to the petroleum refining activity or was it a part of the taxpayer’s petroleum refining activity here the production of gasoline the regulation that provides for classification of an asset in a second activity although insubstantial relative to the taxpayer’s other activity or activities gives no guidance on how to determine whether an activity was a second activity the description of the manufacture of chemicals activity deals with this issue in a few limited situations for example the activity includes assets used to further process man-made fibers when such assets are located in the same plant in integrated operation with the chemical product producing activity no similar guidance is given in the asset class descriptions that address the issue of whether the taxpayer’s production of mtbe was primarily used in the manufacture of chemicals section of the technical_and_miscellaneous_revenue_act_of_1988 removed treasury’s authority to prescribe new class lives and consequently removed the authority to revise asset class descriptions that would result in any assets being placed in a different asset class the conference committee report h_r rep no pincite c b explained the conferees wish to clarify that the prohibition on treasury authority to shorten or lengthen depreciable lives extends to assets which do not have class lives tam-140474-05 a possible reason for classifying assets used in a second activity that is insubstantial relative to a taxpayer’s other activities is to provide for the same depreciation calculation for assets used in the second activity for a taxpayer primarily engaged in a different activity as the depreciation calculations for assets used by all other taxpayers in the second activity in revrul_77_63 merely because chemical reactions occurred or chemicals were produced steps in the production of alumina were not a separate chemical manufacturing activity from the primary activity of producing non-ferrous metals the revenue_ruling did provide that if separate steps were carried out to produce a marketable chemical product those steps would be a separate activity taxpayer was not producing a marketable chemical product from a refinery product taxpayer diverts an intermediate stream of mixed c4 compounds from a preliminary step in its alkylation unit reacts a constituent chemical in that stream with purchased methanol and separates out the product which was then added to the refinery’s principal product the mtbe unit was primarily used in the petroleum refining activity because the product of the unit was dedicated to use in the gasoline produced in the refinery and the mtbe was produced in large part from intermediate streams produced within the refining process caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
